FILED
                            NOT FOR PUBLICATION
                                                                               APR 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HAO LI,                                          No.   19-71610

              Petitioner,                        Agency No. A206-662-347

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 3, 2021**
                              San Francisco, California

Before: SILER,*** RAWLINSON, and BUMATAY, Circuit Judges.

      Petitioner Hao Li (Petitioner) petitions this Court for review of a decision

from the Board of Immigration Appeals (BIA) dismissing his appeal of the denial

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
of asylum, withholding of removal, and relief under the Convention Against

Torture (CAT) based on an adverse credibility finding. We have jurisdiction under

8 U.S.C. § 1252(a)(1). Reviewing “factual findings, including adverse credibility

determinations, for substantial evidence,” we deny the petition. Mairena v. Barr,

917 F.3d 1119, 1123 (9th Cir. 2019).

      Substantial evidence supports the agency’s credibility determination.

Petitioner omitted on direct examination an interrogation by the police that he

subsequently disclosed during cross-examination. The agency permissibly

determined that a subsequent visit and interrogation by the same police officers

who previously arrested and beat him was not a minor event that could be

justifiably omitted. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1185-86 (9th Cir.

2016) (holding that substantial evidence supported adverse credibility

determination when petitioner initially omitted “altercations with police” which

told a “more compelling story of persecution”) (alteration omitted).

      The agency also permissibly determined that Petitioner’s testimony was not

credible because he was unaware of what a “digital fingerprint” was although he

represented himself as having a computer science background. Despite attempts

by the Immigration Judge (IJ) to determine the basis for this inconsistency,

Petitioner’s answers were meandering and nonreponsive. See Ling Huang v.


                                          2
Holder, 744 F.3d 1149, 1153, 1155 (9th Cir. 2014) (explaining that “an adverse

credibility determination” may be based “on the ‘demeanor, candor, or

responsiveness’ of the applicant” and a “non-responsive hesitation[] is sufficient to

support the IJ’s demeanor finding” and “adverse credibility determination”)

(quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

      Finally, Petitioner’s testimony regarding the legality of his conduct was

conflicting. Petitioner’s testimony that he “felt [he] did not do anything wrong”

was inconsistent with his later admission that he violated the law when accessing

medical records at will. See Enying Li v. Holder, 738 F.3d 1160, 1163-66 (9th Cir.

2013) (upholding adverse credibility because of inconsistencies in the petitioner’s

testimony). In the absence of credible testimony, the agency appropriately

determined that Petitioner did not satisfy his burden of establishing eligibility for

relief under the immigration statues. See Ling Huang, 744 F.3d at 1151.

      PETITION DENIED.




                                           3